UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-2380


CHARLOTTE D. MOUNTCASTLE,

                Plaintiff - Appellant,

          v.

CALIBER HOME LOANS; FLAGSTAR BANK,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:15-cv-00169-RBS-RJK)


Submitted:   April 7, 2016                 Decided:   April 29, 2016


Before NIEMEYER, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlotte D. Mountcastle, Appellant Pro Se.   Lela Marie Ames,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Washington, D.C.;
Christine Marie Debevec, STRADLEY RONON STEVENS & YOUNG, LLP,
Philadelphia, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charlotte D. Mountcastle appeals the district court’s order

dismissing her amended complaint under Fed. R. Civ. P. 12(b)(6).

We   have   reviewed   the   record    and     find    no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See   Mountcastle   v.   Caliber    Home    Loans,   No.   2:15-cv-

00169-RBS-RJK (E.D. Va. Oct. 30, 2015).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                      2